
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.28


INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made and entered
into as of the 5th day of December, 2008, by and between Cimarex Energy Co., a
Delaware corporation (the "Company"), and L. Paul Teague (the "Indemnitee").

RECITALS:

        A.    The Company desires the benefits of having Indemnitee serve as a
director and/or officer secure in the knowledge that any expenses, liability
and/or losses incurred by Indemnitee in Indemnitee's good faith service to the
Company will be borne by the Company or its successors and assigns.

        B.    Indemnitee is willing to serve in Indemnitee's position with the
Company only on the condition that Intemnitee be indemnified for such expenses,
liability and losses.

        C.    The Company's Certificate of Incorporation and By-laws allow and
require the Company to indemnify its directors, officers and agents to the
maximum extent permitted under Delaware Law.

        D.    Indemnitee desires to have the benefits of an agreement with the
Company covering Indemnitee's rights to indemnification in order to provide
greater certainty as to the scope, permanency and enforceability of such rights,
and the Company is willing to enter into such an agreement to enhance its
ability to attract and retain directors and officers.

        NOW, THEREFORE, in consideration of Indemnitee's agreement to serve as a
director and/or officer of the Company, the parties hereby agree as follows:

        1.    Definitions.    For purposes of this Agreement:

        1.1   "Agent" shall mean any person who is or was a director, officer,
employee or agent of the Company or a subsidiary of the Company whether serving
in such capacity or as a director, officer, employee, agent, fiduciary or other
official of another Enterprise (whether for profit or not for profit) at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.

        1.2   "Change of Control" shall have the same meaning as defined in the
Cimarex 2002 Stock Incentive Plan, as it may be amended from time to time.

        1.3   "Delaware Law" means the Delaware General Corporation Law, as
amended and in effect from time to time or any successor or other statutes of
Delaware having similar import and effect.

        1.4   "Enterprise" shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other entity that
Indemnitee is or was serving at the request of, for the convenience of, or to
represent the interests of the Company as a director, officer, employee, agent,
fiduciary or other official.

        1.5   "Expenses" shall be broadly construed and shall include, without
limitation, (a) all direct and indirect costs incurred, paid or accrued, (b) all
attorneys' fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, food and lodging expenses while traveling, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service,
freight or other transportation fees and expenses, (c) all other disbursements
and out-of-pocket expenses, (d) amounts paid in settlement, to the extent not
prohibited by Delaware Law, (e) reasonable compensation for time spent by
Indemnitee for which Indemnitee is otherwise not compensated by the Company or
any third party, actually and reasonably incurred in connection with or arising
out

1

--------------------------------------------------------------------------------






of a Proceeding, including a Proceeding by Indemnitee to establish or enforce a
right to indemnification under this Agreement, applicable law or otherwise, and
(f) any and all federal, state, local or foreign taxes imposed on Indemnitee as
a result of the actual or deemed receipt of any payments under this Agreement,
including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses.

        1.6   "Independent Counsel" shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent: (a) the Company, an affiliate of the Company or Indemnitee in any
matter material to either party or (b) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term "Independent Counsel" shall not include any person who, under the
applicable standards of professional conduct then prevailing would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee's right to indemnification under this Agreement.

        1.7   "Independent Director" shall mean a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

        1.8   "Liabilities" shall mean liabilities of any type whatsoever,
including, but not limited to, judgments or fines, ERISA or other excise taxes
and penalties, and amounts paid in settlement (including all interest,
assessments or other charges paid or payable in connection with any of the
foregoing) actually and reasonably incurred by Indemnitee in connection with a
Proceeding.

        1.9   "Proceeding" shall mean any pending, threatened or completed
action, hearing, suit or any other proceeding, whether civil, criminal,
arbitrative, administrative, investigative or any alternative dispute resolution
mechanism, including without limitation any such Proceeding brought by or in the
right of the Company.

        2.    Employment Rights and Duties.    Subject to any other obligations
imposed on either of the parties by contract or by law, and with the
understanding that this Agreement is not intended to confer employment rights on
either party which they did not possess on the date of its execution, Indemnitee
agrees to serve as a director or officer so long as Indemnitee is duly appointed
or elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and By-laws of the Company or any subsidiary of the
Company and until such time as Indemnitee resigns or fails to stand for election
or until Indemnitee's employment, if any, terminates. Indemnitee may from time
to time also perform other services at the request, or for the convenience of,
or otherwise benefiting the Company. Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.

        3.    Indemnification.    

        3.1   The Company shall indemnify Indemnitee to the fullest extent
authorized or permitted by Delaware Law, and as Delaware Law may from time to
time be amended (but, in the case of any such amendment, only to the extent such
amendment permits the Company to provide broader indemnification rights under
Delaware Law), against any and all Liabilities and Expenses. The right to
indemnification conferred in this Agreement shall be presumed to have been
relied upon by Indemnitee in serving or continuing to serve the Company as a
director and/or officer and shall be enforceable as a contract right.

        3.2   In addition to, and without regard to any limitations on, the
indemnification provided for in paragraph 3.1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against any and all
Liabilities and Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee's behalf if, in connection with Indemnitee's service as an Agent,

2

--------------------------------------------------------------------------------






Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding. The only limitations that shall exist upon the Company's obligations
pursuant to this paragraph 3.2 shall be that the Company shall not be obligated
to make any payment to Indemnitee that is finally determined (under the
procedures, and subject to the presumptions, set forth in Sections 5 and 6
hereof) to be unlawful or not otherwise permitted pursuant to the terms of this
Agreement.

        4.    Advancement of Expenses.    

        4.1   All Expenses incurred by or on behalf of Indemnitee shall be
advanced by the Company to Indemnitee within twenty days after the receipt by
the Company of a written request for such advance which may be made from time to
time, whether prior to or after final disposition of a Proceeding (unless there
has been a final determination by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified for such Expenses). Indemnitee's
entitlement to advancement of Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a determination, an
adjudication or an award in arbitration pursuant to this Agreement. The requests
shall reasonably evidence the Expenses incurred by Indemnitee in connection
therewith. Indemnitee hereby undertakes to repay the amounts advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
pursuant to the terms of this Agreement.

        4.2   Notwithstanding any other provision in this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.

        5.    Procedure for Determination of Entitlement to Indemnification.    

        5.1   Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification (the "Indemnification Request") to the Company to
the attention of the President with a copy to the Secretary. This request shall
include documentation or information which is necessary for the determination of
entitlement to indemnification and which is reasonably available to Indemnitee.
Determination of Indemnitee's entitlement to indemnification shall be made no
later than forty-five days after receipt of the Indemnification Request. The
President or the Secretary shall, promptly upon receipt of Indemnitee's request
for indemnification, advise the Board of Directors of the Company (the "Board")
in writing that Indemnitee has made such request for indemnification.

        5.2   Indemnitee shall set forth in the Indemnification Request one of
the following methods to determine whether Indemnitee is entitled to
indemnification:

        (a)   A majority vote of Independent Directors even though less than a
quorum or a written opinion of an Independent Counsel (provided there are no
such directors or if such directors so direct).

        (b)   In the event of a Change of Control, a written opinion of
Independent Counsel.

        (c)   A decision by the court in which the Proceeding is or was pending
upon application by Indemnitee.

        (d)   If the Board so agrees, by the stockholders of the Company in a
vote that excludes the shares held by directors who are not Independent
Directors.

        The Company agrees to bear any and all costs and expenses incurred by
Indemnitee or the Company in connection with the determination of Indemnitee's
entitlement to indemnification by any of the above forums.

3

--------------------------------------------------------------------------------



        6.    Presumptions and Effect of Certain Proceedings.    It is the
intent of this Agreement to secure for Indemnitee rights of indemnity that are
as favorable as may be permitted under Delaware Law and public policy of the
State of Delaware. Accordingly, the parties agree that the following
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

        6.1   In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion. Neither the failure of the Company
(including by its Board or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

        6.2   The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
It shall be presumed that Indemnitee has at all times acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion.

        6.3   Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding Indemnitee's
entitlement to indemnification under this Agreement. Any costs or expenses
(including attorneys' fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee's
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

        6.4   The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion.

        6.5   The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself,
(a) adversely affect the rights of Indemnitee to indemnification except as
indemnification may be expressly prohibited under this Agreement, (b) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or (c), with respect to any criminal Proceeding, create a
presumption that Indemnitee had reasonable cause to believe that Indemnitee's
conduct was unlawful.

4

--------------------------------------------------------------------------------



        7.    Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.    

        7.1   In the event that (a) an initial determination is made that
Indemnitee is not entitled to indemnification, (b) advances for Expenses are not
made when and as required by this Agreement, (c) payment has not been timely
made following a determination of entitlement to indemnification pursuant to
this Agreement or (d) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Delaware of Indemnitee's entitlement to such indemnification or
advance. Alternatively, Indemnitee at Indemnitee's option may seek an award in
arbitration. If the parties are unable to agree on an arbitrator, the parties
shall provide the American Arbitration Association ("AAA") with a statement of
the nature of the dispute and the desired qualifications of the arbitrator. AAA
shall then provide a list of three available arbitrators. Each party may strike
one of the names on the list, and the remaining person shall serve as the
arbitrator. If both parties strike the same person, AAA shall select the
arbitrator from the other two names. The arbitration award shall be made within
ninety days following the demand for arbitration. The arbitration shall take
place in Denver, Colorado, and the provisions of Delaware law shall apply to any
such arbitration. The Company shall not oppose Indemnitee's right to seek any
such adjudication or arbitration award. In any such proceeding or arbitration
Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption and the burden of persuasion.

        7.2   An initial determination, in whole or in part, that Indemnitee is
not entitled to indemnification shall create no presumption in any judicial
proceeding or arbitration that Indemnitee has not met the applicable standard of
conduct for, or is otherwise not entitled to, indemnification.

        7.3   If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in the absence
of (a) a misrepresentation of a material fact by Indemnitee in the request for
indemnification or (b) a specific finding (which has become final) by a court of
competent jurisdiction that all or any part of such indemnification is expressly
prohibited by law.

        7.4   The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, will be inadequate, impracticable and
difficult of proof, and further agree that such breach would cause Indemnitee
irreparable harm. Accordingly, the Company and Indemnitee agree that Indemnitee
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm.
The Company and Indemnitee further agree that Indemnitee shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such requirement of bond or
undertaking is hereby waived by the Company, and the Company acknowledges that
in the absence of such a waiver, a bond or undertaking may be required by the
court.

        7.5   The Company shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary. Expenses incurred by Indemnitee in
connection with Indemnitee's request for indemnification under, seeking
enforcement of or to recover damages for breach of this Agreement shall be borne
and advanced by the Company.

5

--------------------------------------------------------------------------------



        8.    Non-Exclusivity; Insurance; and Subrogation.    

        8.1   The rights of indemnification and advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation or By-laws of the Company, any agreement, a vote of
stockholders, a resolution of the Board or otherwise. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

        8.2   To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other Enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for persons serving in a similar capacity as Indemnitee
(e.g., as a director and/or officer) under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

        8.3   In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

        9.    Limitations on Indemnification.    No indemnification pursuant to
Section 3 of this Agreement shall be paid by the Company nor shall Expenses be
advanced by the Company pursuant to Section 4 of this Agreement if any of the
following circumstances exist:

        9.1   To the extent that Indemnitee is reimbursed pursuant to such
insurance as may exist for Indemnitee's benefit. Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company any claims
under such insurance to the extent Indemnitee is paid by the Company. Indemnitee
shall reimburse the Company for any sums Indemnitee receives as indemnification
from other sources to the extent of any amount paid to Indemnitee for that
purpose by the Company;

        9.2   On account and to the extent of any wholly or partially successful
claim against Indemnitee for an accounting of profits made from the purchase or
sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, and amendments
thereto or similar provisions of any federal, state or local statutory law;

        9.3   In connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable for gross negligence or intentional misconduct
in the performance of Indemnitee's duty to the Company unless, and only to the
extent that, any court in which such action was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper;

6

--------------------------------------------------------------------------------





        9.4   If it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to Indemnitee's having
gained any personal profit or advantage to which Indemnitee was not legally
entitled;

        9.5   Except as otherwise provided in this Agreement (including
paragraph 4.1), in connection with all or any part of a Proceeding which is
initiated or maintained by or on behalf of Indemnitee, or any Proceeding by
Indemnitee against the Company or its directors, officers, employees or other
agents, unless (a) such indemnification is expressly required to be made by
Delaware Law, (b) the Proceeding was authorized by a majority of the Independent
Directors (c) there has been a Change of Control, or (d) such indemnification is
provided by the Company, in its sole discretion, pursuant to the powers vested
in the Company under Delaware Law; or

        9.6   Any judgment, fine or penalty that the Company is prohibited by
applicable law from paying as indemnity.

        10.    Duration and Scope of Agreement; Binding Effect.    All
agreements and obligations of the Company contained herein shall continue so
long as Indemnitee shall be subject to any possible Proceeding subject to
indemnification by reason of the fact that Indemnitee is or was an Agent and
shall be applicable to Proceedings commenced or continued after execution of
this Agreement, whether arising from acts or omissions occurring before or after
such execution. This Agreement shall be binding upon the Company and its
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company) and shall inure to the benefit of Indemnitee and
Indemnitee's spouse, assigns, heirs, devisees, executors, administrators and
other legal representatives.

        11.    Notice by Indemnitee, Defense of Claims and Contribution.    

        11.1  Indemnitee agrees promptly to notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any matter which may be subject to
indemnification hereunder, whether civil, criminal, arbitrative, administrative
or investigative; but the omission so to notify the Company will not relieve it
from any liability which it may have to Indemnitee if such omission does not
actually materially prejudice the Company's rights and, if such omission does
materially prejudice the Company's rights, it will relieve the Company from
liability only to the extent of such prejudice; nor will such omission relieve
the Company from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any Proceeding:

        (a)   The Company shall be entitled to participate therein at its own
expense;

        (b)   Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof and the assumption of such defense,
the Company shall not be liable to Indemnitee under this Agreement for any
attorney fees or costs subsequently incurred by Indemnitee in connection with
Indemnitee's defense except as otherwise provided below. Indemnitee shall have
the right to employ separate counsel in such Proceeding but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof and the assumption of such defense shall be at
the expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of such action or that the Company's counsel may not
be adequately representing Indemnitee or (iii) the Company shall not in fact
have employed

7

--------------------------------------------------------------------------------






counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel shall be at the expense of the Company; and

        (c)   The Company will not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its prior written consent. The Company shall not settle any action or
claim which would impose any Expense, Liability, limitation, obligation or
penalty on Indemnitee without Indemnitee's prior written consent. Neither the
Company nor Indemnitee shall unreasonably withhold its or Indemnitee's
respective consent to any proposed settlement.

        11.2    Contribution.    To the extent the indemnification provided for
under any provision of this Agreement is determined (in the manner hereinabove
provided) not to be permitted under applicable law, then in the event Indemnitee
was, is, or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee's status as an
Agent of the Company, the Company, in lieu of indemnifying Indemnitee, and in
the absence of personal enrichment, acts of intentional fraud or dishonesty or
criminal conduct on the part of the Indemnitee, shall contribute to the amount
of any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of such Proceeding and any and all
amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted ("Contribution Amounts"), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to such matter (collectively, including the Company,
the "Third Parties") on the other hand. The relative fault of the Third Parties
and Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination under Section 5) after giving effect to,
among other things, the relative intent, knowledge, access to information, and
opportunity to prevent or correct the subject matter of the Proceedings and
other relevant equitable considerations of each party. The Company and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this paragraph 11.2 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in this paragraph 11.2.

        12.    Miscellaneous Provisions.    

        12.1    Severability; Partial Indemnity.    If any provision or
provisions of this Agreement (or any portion thereof) shall be held by a court
of competent jurisdiction to be invalid, illegal or unenforceable for any reason
whatsoever: (a) such provision shall be limited or modified in its application
to the minimum extent necessary to avoid the invalidity, illegality or
unenforceability of such provision; (b) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision (or portion thereof) held invalid, illegal or
unenforceable. If Indemnitee is not wholly successful in any Proceeding or in
the defense of any claim, issue or matter therein, but is successful on the
merits or otherwise as to one or more but less than all claims, issues, or
matters, the Company shall indemnify Indemnitee against all Expenses incurred by
or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter. For purposes of this paragraph 12.1, the term
"successful on the merits or otherwise" shall

8

--------------------------------------------------------------------------------



include, but not be limited to, (i) any termination, withdrawal or dismissal
(with or without prejudice) of any action against Indemnitee without any express
finding of liability or guilt against Indemnitee, or (ii) the settlement of any
action, pursuant to which Indemnitee pays less than $10,000.

        12.2    Identical Counterparts.    This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart, signed by the party against whom enforceability is
sought, needs to be produced to evidence the existence of this Agreement.

        12.3    Interpretation of Agreement.    It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent not now or hereafter
prohibited by law.

        12.4    Headings.    The headings of the Sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

        12.5    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any provision of this Agreement
shall be deemed to constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver. No waiver
of any provision of this Agreement shall be effective unless executed in
writing.

        12.6    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when (a) delivered in person (by express courier or otherwise) and
receipted for by the party to whom said notice or other communication shall have
been directed; (b) received by telegraphic or other electronic means (including
facsimile, telecopy, telex and e-mail) with confirmation of transmission by the
transmitting equipment or (c) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, as follows:

  If to Indemnitee:   L. Paul Teague
333 Paragon Way
Castle Rock, CO 80104
 
If to the Company:
 
Cimarex Energy Co.
1700 Lincoln Street, Suite 1800
Denver, CO 80203
Attn: General Counsel


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

        12.7    Governing Law, Venue and Consent to Jurisdiction.    This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules. Subject to Indemnitee's rights
under paragraph 7.1 and the final two sentences of this paragraph 12.7, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the "Delaware
Court"), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or

9

--------------------------------------------------------------------------------






to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum. Notwithstanding the
foregoing, Indemnitee may, in Indemnitee's sole discretion, elect to bring any
action or proceeding arising out of or in connection with this Agreement in any
federal or state court located in the State of Colorado. If Indemnitee makes
such election, the Company hereby irrevocably and unconditionally (i) consents
to submit to the exclusive jurisdiction of such state or federal court located
in the State of Colorado (the "Colorado Court") for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii) waives any
objection to the laying of venue of any such action or proceeding in such
Colorado Court, and (iii) waives, and agrees not to plead or to make, any claim
that any such action or proceeding brought in such Colorado Court has been
brought in an improper or inconvenient forum.

        12.8    Entire Agreement.    This Agreement represents the entire
agreement between the parties hereto, and there are no other agreements,
contracts or understanding between the parties hereto with respect to the
subject matter of this Agreement, except as specifically referred to herein or
as provided in Sections 3 and 8 hereof.

[The remainder of this page has been left intentionally blank.]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

    COMPANY:
 
 
CIMAREX ENERGY CO.
 
 
By:
 
/s/ F. H. Merelli


--------------------------------------------------------------------------------

    Name: F. H. Merelli     Title: Chief Executive Officer and President
 
 
INDEMNITEE:
 
 
/s/ L. Paul Teague


--------------------------------------------------------------------------------

    Name: L. Paul Teague

[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.28

